                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

ISAHA CASIAS,

              Plaintiff,

v.                                                                 1:16-CV-00056-JMC-SCY

STATE OF NEW MEXICO DEPARTMENT
OF CORRECTIONS, TARACINA MORGAN
and HERMAN GONZALES,

              Defendants.

       ORDER DENYING DEFENDANTS’ MOTION FOR JUDGMENT AS A
     MATTER OF LAW AND MOTION TO ALTER OR AMEND THE JUDGMENT

       This matter comes before the Court on Defendants’ Motion for Judgment as a Matter of

Law and Motion to Alter or Amend the Judgment (Doc. 226). Pursuant to Federal Rule of Civil

Procedure (“Rule”) 50(b), Defendants move to vacate the judgment against them and enter

judgment in their favor on the issue of deliberate indifference. Defendants also move to alter or

amend the judgment with respect to Plaintiff’s award of compensatory and punitive damages.

Having reviewed the evidence and the relevant law, the Court denies Defendants’ motions.

                                               I.

       Plaintiff Isaha Casias brought this civil rights lawsuit alleging state law negligence and

Eighth Amendment constitutional violations under 42 U.S.C. § 1983 against the State of New

Mexico Department of Corrections (“NMDC”) and two individual NMDC transport officers,

Taracina Morgan and Herman Gonzales. On July 11, 2013, Morgan and Gonzales transported

Plaintiff between prisons. During the transport, Morgan and Gonzales left the van unattended

with the van’s engine turned off, and the windows and doors closed. The heat caused Plaintiff to

lose consciousness and convulse with uncontrollable muscle spasms.              Plaintiff sought
compensatory damages for pain and suffering. He also sought punitive damages against the

individual defendants.

       In April 2019, the Court held a four-day jury trial. At the close of Plaintiff’s case,

Defendants moved for judgment as a matter of law (“JMOL”) pursuant to Rule 50(a) on the

issues of negligence and deliberate indifference. The Court denied Defendants’ motion. At the

close of Defendants’ case, Defendants again moved for JMOL on the same grounds. The Court

again denied Defendants’ motion.

       The jury returned a verdict in favor of Plaintiff.      The jury specifically found that

Plaintiff’s confinement in the van on the date in question “posed a substantial risk of serious

harm to his health and safety.” Doc. 221. The jury found that each defendant acted with

deliberate indifference to that substantial risk of harm. Id. And the jury found that each

defendant’s acts or omissions caused Plaintiff to suffer damages. Id. The jury awarded Plaintiff

$1,000,000 in compensatory damages against Defendants, jointly and severally, and $500,000 in

punitive damages against each individual defendant.

       On April 12, 2019, the Court entered Judgment on the Jury Verdict (“Judgment”) (Doc.

223). On May 9, 2019, Defendants renewed their motion for JMOL on the issue of deliberate

indifference and filed a motion to alter or amend the judgment based on Plaintiff’s damages

award. Doc. 226.

                                               II.

       A motion for judgment as a matter of law may be made at any time before a case is

submitted to a jury. Fed. R. Civ. P. 50(a). The party seeking JMOL must state specific grounds

for its motion. Id. Where the pre-verdict motion was not granted, it may be renewed after trial

by written motion within 28 days of the entry of judgment. Fed. R. Civ. P. 50(b). The renewed



                                                2
motion for JMOL is limited to those specific grounds raised in the Rule 50(a) motion. Marshall

v. Columbia Lea Reg’l Hosp., 474 F.3d 733, 738–39 (10th Cir. 2007). When considering a

renewed motion for JMOL following a jury verdict, a court may allow the judgment to stand,

order a new trial, or direct entry of judgment as a matter of law. Unitherm Food Sys., Inc. v.

Swift-Eckrich, Inc., 546 U.S. 394, 400 (2006) (quoting Fed. R. Civ. P. 50(b)).

        The burden on a party seeking judgment as a matter of law is high; JMOL “should be

cautiously and sparingly granted.” Zuchel v. Denver, 997 F.2d 730, 734 (10th Cir. 1993)

(quoting Black, Sivalls & Bryson, Inc. v. Keystone Steel Fabricating Inc., 584 F.2d 946, 951

(10th Cir. 1978)). The court “do[es] not weigh the evidence, pass on the credibility of the

witnesses, or substitute [its] conclusions for that of the jury.” Harolds Stores, Inc. v. Dillard

Dep’t Stores, Inc., 82 F.3d 1533, 1546 (10th Cir. 1996). Rather, a party is entitled to JMOL “if

the evidence points but one way and is susceptible to no reasonable inferences supporting the

party opposing the motion.” Johnson v. Unified Gov’t of Wyandotte Cnty., 371 F.3d 723, 728

(10th Cir. 2004) (quoting Brown v. Gray, 227 F.3d 1278, 1285 (10th Cir. 2000)).

        Defendants claim Plaintiff presented insufficient evidence at trial to demonstrate that the

individual defendants had the requisite subjective intent for Eighth Amendment liability. The

Court disagrees. The evidence supports the jury’s finding that the individual defendants were

deliberately indifferent to a substantial risk of serious harm to Plaintiff.

        Under the Eighth Amendment, prison officials are required to provide inmates humane

conditions of confinement. Farmer v. Brennan, 511 U.S. 825, 832 (1994). This includes taking

“reasonable measures to guarantee the safety of the inmates.” Id.; Lopez v. LeMaster, 172 F.3d

756, 759 (10th Cir. 1999). But that does not mean that every injury suffered by a prisoner leads

to constitutional liability for the prison official tasked with maintaining the prisoner’s safety.



                                                   3
Rather, constitutional liability arises when both an objective and subjective standard are met.

Farmer, 511 U.S. at 832. First, there must be an objectively serious deprivation, such as

conditions posing a substantial risk of serious harm. Id. Second, the subjective standard requires

that the prison officials were deliberately indifferent to that harm. Id.

        When describing the bounds of the deliberate indifference inquiry, the Supreme Court

explained:

        a prison official cannot be found liable under the Eighth Amendment for
        denying an inmate humane conditions of confinement unless the official knows
        of and disregards an excessive risk to inmate health or safety; the official must
        both be aware of facts from which the inference could be drawn that a
        substantial risk of serious harm exists, and he must also draw the inference.

Id. at 837 (emphasis added). A finding of negligence is not enough. Verdecia v. Adams, 327

F.3d 1171, 1177 (10th Cir. 2003).

        “Whether a prison official had the requisite knowledge of a substantial risk is a question

of fact subject to demonstration in the usual ways, including inference from circumstantial

evidence, and a factfinder may conclude that a prison official knew of a substantial risk from the

very fact that the risk was obvious.” Farmer, 511 U.S. at 842. “While the obviousness of a risk

is not conclusive and a prison official may show that the obvious escaped him . . . he would not

escape liability if the evidence showed that he merely refused to verify underlying facts that he

strongly suspected to be true, or declined to confirm inferences of risk that he strongly suspected

to exist.” Id. at 843 n.8 (internal citations omitted).

        Defendants do not contest that leaving Plaintiff in the van as they did presented a

substantial risk of serious harm. Their theory instead focuses on deliberate indifference—i.e.,

that Morgan and Gonzales failed to recognize the risk of serious harm.

        To that end, both Morgan and Gonzales admit they failed in their duty to take care of



                                                   4
prisoners on the day of the incident. Trial Tr. 288:24–289:3 (Morgan); id. at 372:1–3

(Gonzales). They now argue that those admissions may support a finding of negligence or

carelessness, neither of which is sufficient to support a finding of deliberate indifference. True,

our Eighth Amendment case law prevents constitutional liability based solely on negligence.

Verdecia, 327 F.3d at 1177. Yet, Defendants’ argument ignores the remaining evidence

presented at trial from which the jury could reasonably infer deliberate indifference.

       Morgan and Gonzales denied knowledge that leaving Plaintiff in the unattended van on a

summer day in New Mexico would create a substantial risk of serious harm. Doc. 226 at 11. In

fact, Morgan testified that the day in question was “kind of cool,” and she “couldn’t say it was

hot or warm or anything.” Trial Tr. 316:11–12. The overwhelming testimony at trial, however,

established that July 11, 2013 was a hot day. For example, Edward Urtiaga, a NMDC prison

officer, testified that the day of the incident was “one of the record heats we had in Santa Fe.”

Id. at 570:18–23. And Tarral Seaboy, another NMDC officer, confirmed it was a very hot day.

Id. at 946:3–6. The jury, as the sole arbiters of facts and credibility, could find Defendant

Morgan’s testimony regarding the temperate lacked credibility. The jury could also infer that her

testimony that the day was “kind of cool” was an attempt to avoid liability and showed

consciousness of guilt.

       Further, multiple witnesses testified at trial that the risk of harm was obvious. Derek

Williams, Deputy Warden of the Penitentiary of New Mexico (“PNM”), testified people living in

New Mexico know that vehicles heat up quickly, that it is dangerous to leave people in a van,

and that it can reach life threatening temperatures in a very short period. Id. at 529:16–530:2.

Former-inmate, Francisco Herrera testified, “I’m pretty sure we all know, you’re not supposed to

leave a baby and a dog in the car, you know, with the windows up.” Id. at 427:14–17; see also



                                                 5
Doc. 234, Ex. 4: Vid. Depo. Sharoski Jackson 30:22–23 (“You wouldn’t even leave your dog in

the car that long.”). These excerpts of testimony presented at trial highlight the common-sense

risk of leaving a person locked in a car in New Mexico during mid-July. Thus, the jury could

reasonably infer the obviousness of the risk and choose to give no weight to Defendants’

testimony that they were negligent or careless.

       Of course, a prison official “may show that the obvious escaped him.” Farmer, 511 U.S.

at 843 n.8. But Defendants cannot escape liability if the evidence shows they “merely refused to

verify underlying facts [they] strongly suspected to be true, or declined to confirm inferences of

risk [they] strongly suspected to exist.” Id.

       The evidence in this case supports the inference that “the obvious” did not escape the

individual defendants. Before the incident, inmates on the transport complained to Morgan and

Gonzales about the heat in the back of the van. Trial Tr. 431:7–16 (Herrera). In fact, multiple

witnesses testified that when the inmates complained to Morgan, she argued with the inmates

and insulted their manhood. Id. at 434:14–435:21 (Herrera); id. at 499:6–12 (Williams).

Further, Gonzales and Morgan failed to address the inmates’ concern about the heat despite

knowing that the air conditioner in the transport van did not function reliably. At trial Gonzales

admitted the air conditioner in the vans did not work well and did not function at all if the vans

were stationary. Id. at 360:22–361:15. Morgan also acknowledged that when the vans were

running, but stationary, the air conditioner did not work well in the back of the vans. Id. at

248:17–21.

       Further, Morgan and Gonzales were trained to allow inmates off the van at each prison,

so the inmates could drink water and use the restroom. Id. at 192:16–25 (Martin Jaramillo); id.

at 254:25–255:16 (Morgan); id. at 416:8–10 (Gonzales). They were also taught to never leave



                                                  6
inmates unattended during transport. Id. at 192:2–25 (Jaramillo); id. at 254:25–255:16

(Morgan); id. at 388:17–23 (Gonzales). Despite these obligations, and despite the inmates’

complaints about the excessive heat, Morgan and Gonzales did not let the inmates off the van

and left the inmates unattended. In fact, some testimony at trial indicated that Morgan and

Gonzales intended to leave the inmates confined in the van, with no bathroom, fresh air, or water

breaks for more than six hours. Id. at 417:19–418:3.

       Finally, after the incident during PNM’s investigation into their conduct, Gonzales

admitted Morgan gave a false name to the inmates. Trial Ex. 9. In fact, both Gonzales and

Morgan attempted to blame the other for the incident. Trial Tr. 525:7–16. A jury could

rationally conclude that Morgan lied about her identity because she was conscious of her guilt,

and that Gonzales and Morgan attempted to blame the other to avoid the consequences of their

actions.

       Viewing the evidence in the light most favorable to Plaintiff, see Yazzie v. Sullivent, 561

F.2d 183, 188 (10th Cir. 1977), the trial record amply supports the jury’s conclusion that Morgan

and Gonzales were deliberately indifferent to the obvious risk of serious harm. “[A] prison

official may be held liable under the Eighth Amendment for denying humane conditions of

confinement only if he knows that inmates face a substantial risk of serious harm and disregards

that risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 847. Here, a

jury could reasonably assume Morgan and Gonzales knew that: (1) the inmates were

uncomfortably hot because of their complaints, and (2) that the air conditioner was unreliable

even when the vans were running. Yet, they chose to ignore their training, argue with the

inmates, and leave the inmates in the back of an unattended van with the van’s engine turned off

in what one witness described as record-setting mid-summer heat. Accordingly, the jury could



                                                7
reasonably infer that Morgan and Gonzalez knew of and disregarded a substantial risk to the

safety of the inmates in the transport van.

        This is not one of the exceptional cases in which the evidence “is susceptible to no

reasonable inferences supporting [Plaintiff].” Johnson, 371 F.3d at 728. The evidence here is

sufficient to support the jury’s finding that the individual defendants were deliberately indifferent

to an obvious risk of serious harm. The Court denies Defendants’ renewed motion for JMOL.

                                                   III.

        Defendants also move to alter or amend the judgment pursuant to Rule 59(e). “Grounds

warranting a motion to reconsider include (1) an intervening change in the controlling law, (2)

new evidence previously unavailable, and (3) the need to correct clear error or prevent manifest

injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). A motion for

reconsideration “is not appropriate to revisit issues already addressed or advance arguments that

could have been raised in prior briefing.” Id. In their Rule 59(e) motion, Defendants seek

remittitur on the compensatory and punitive damages the jury assessed against Defendants.

        “When a court concludes that there was error only in the excessive damage award, but no

error tainting the finding of liability, it may order a remittitur or grant a new trial if the plaintiff

refuses to accept the remittitur.” Klein v. Grynburg, 44 F.3d 1497, 1504 (10th Cir. 1995).

Remittitur is appropriate when the award of damages is clearly against the weight of the

evidence and raises an inference that it was based on passion or prejudice. See Blanke v.

Alexander, 152 F.3d 1224, 1236 (10th Cir. 1998). “[D]efendants bear the heavy burden of

demonstrating that the verdict was clearly, decidedly, or overwhelmingly against the weight of

the evidence.” Id. (quoting Campbell v. Bartlett, 975 F.2d 1569, 1577 (10th Cir. 1992)). “And

absent an award so excessive or inadequate as to shock the judicial conscience and to raise an



                                                    8
irresistible inference that passion, prejudice, corruption or other improper cause invaded the trial,

the jury’s determination of the fact is considered inviolate.” Id. (quoting Campbell, 975 F.2d at

1577) (internal quotation marks omitted).

                                                 A.

       The jury awarded Plaintiff $1,000,000 in compensatory damages. Defendants claim this

award is in excess of the maximum amount supported by the evidence. They ask the Court to

decrease the compensatory award to an amount less than $100,000.

       As a general matter, courts are deferential to a jury’s determination of damages,

particularly when damages are awarded for pain and suffering. See Bennett v. Longacre, 774

F.2d 1024, 1028 (10th Cir. 1985). “Unlike special damages, such as medical expenses and loss

of earnings, which require specific proof, general damages for pain and suffering, such as those

present here, are not susceptible to proof by a set dollar amount.” Blanke, 152 F.3d at 1237

(citing Williams v. Mo. Pac. R.R. Co., 11 F.3d 132, 135 (10th Cir. 1993)); see also Pahoua Xiong

v. Knight Transp., Inc., 658 F. App’x 884, 888 (10th Cir. 2016) (unpublished) (describing the

“standard for pain-and-suffering damages [as] even more deferential than our standard for

economic damage determinations.”). Accordingly, “the amount of damages awarded by a jury

can be supported by any competent evidence tending to sustain it.” Bennett, 774 F.2d at 1028

(quoting Hitchcock v. Weddle, 304 F.2d 735, 737 (10th Cir. 1962)).

       Defendants challenge the award of compensatory damages because Plaintiff did not

testify at trial. Quoting Jury Instruction No. 28, Defendants claim that: “Evidence of mental

anguish need not be corroborated by doctors, psychologists or other witnesses, but Plaintiff must

support his claims with competent evidence of the nature, extent, and duration of the harm.”

(emphasis added). Defendants suggest that this instruction requires Plaintiff to personally testify



                                                  9
to support his claim for damages. However, Plaintiff introduced his written grievances to the

NMDC regarding the incident. Trial Ex. 6. In those statements, Plaintiff recounts his complaints

to Morgan about the heat during the transport and how she “questioned [his] manhood.” Id. at 2.

He also described the immediate heat he felt when the officers left the inmates unattended at

PNM North, and how within minutes he was “sweating intensely and starting to get disoriented.”

Id. at 2–3. Plaintiff described his fear for his life in the back of the van. Id. at 3. Plaintiff stated

that he passed out and when he awoke the other inmates were rocking the van back and forth to

get somebody’s attention. Id. He remembers trying to put his mouth against small holes in the

van door to breathe just before “seizing/convulsing hitting my face against the back bumper.”

Id. Finally, he described being “carried to safety” by a correctional officer. Id.

        Beyond this evidence, during trial, Plaintiff’s expert witness, Dr. William Foote, testified

extensively about Plaintiff’s post-traumatic stress disorder (“PTSD”). He testified specifically

about Plaintiff’s frequent intrusive recollections of the incident. Trial Tr. 739:20–740:20. Dr.

Foote also described the nightmares Plaintiff continued to have multiple times a week several

years after the incident. Id. at 775:1–5 (Foote); see also id. at 868:3–13 (testimony by Plaintiff’s

mother that he does not sleep like he did before the incident). Dr. Foote further testified that

PTSD symptoms are often more severe and longer in duration for people “who experience

trauma that is deliberately caused by other people” compared to people who suffer trauma caused

by an accident or act of nature. Id. at 728:12–729:2, 769:7–13. From their sessions, Dr. Foote

opined that Plaintiff has a “serious case of PTSD” that causes “significant disruption” of his life.

Id. at 787:4–9. He also testified that Plaintiff faces financial challenges to obtaining treatment.

Id. at 793:7–11, 837:18–838:14 (Foote); see also id. at 872:4–14 (testimony by Plaintiff’s mother

that Plaintiff cannot afford treatment).



                                                   10
       During trial, both parties presented evidence regarding prior traumatic events in

Plaintiff’s life which may have caused PTSD prior to this event. Defendants claim that the

evidence suggests that Plaintiff’s condition was pre-existing and therefore does not support the

compensatory award of $1,000,000. Dr. Foote, however, testified that Plaintiff experienced a

new trauma as a result of this incident. Id. at 846:16–847:18. He described this new disease as

being the source of emotional pain and suffering throughout Plaintiff’s daily life. Id. at 790:21–

791:16. Meanwhile, Defendants’ expert witness, Dr. Anne Rose, opined that prior traumatic

events in Plaintiff’s life caused his PTSD. Id. at 1034:25–1035:3 (“[I]t looks like [Plaintiff] had

PTSD long before the incident that we’re dealing with here.”). However, the jury could, in its

discretion, credit the testimony of Dr. Foote over that of Dr. Rose. Such a conclusion by the jury

would not be illogical—especially in light of the evidence at trial which suggested that Dr. Rose

rendered her opinion before even receiving Plaintiff’s medical records. See id. at 1063:3–

1065:10.

       Because damages for pain and suffering are not subject to proof by a set dollar amount,

Defendants have not met their heavy burden of showing the verdict was “overwhelmingly

against the weight of the evidence.” Blanke, 152 F.3d at 1235–37. The trial record shows

extensive evidence regarding Plaintiff’s mental state and the incident’s impact on his daily life.

The jury also heard testimony about the financial barriers preventing Plaintiff from obtaining

treatment and the barriers to him being consistently employed. In light of this evidence and the

Court’s deference to the jury’s award of damages for pain and suffering, the Court denies

Defendants’ motion to alter or amend the judgment with respect to compensatory damages.

                                                 B.

       “Punitive damages are awarded in the jury’s discretion to punish the defendant for his



                                                11
outrageous conduct and to deter him and others like him from similar conduct in the future.”

Smith v. Wade, 461 U.S. 30, 54 (1983) (internal quotation marks omitted). “[A] jury may be

permitted to assess punitive damages in an action under § 1983 when the defendant’s conduct is

shown to be motivated by evil motive or intent, or when it involves a reckless or callous

indifference to the federally protected rights of others.” Id. at 56. “The focus must be on

whether the defendant’s actions call for deterrence and punishment over and above that provided

by compensatory awards.” Hardeman v. City of Albuquerque, 377 F.3d 1106, 1121 (2004)

(quoting Youren v. Tintic Sch. Dist., 343 F.3d 1296, 1308 (10th Cir. 2003)).

       Unlike the compensatory damages award, Defendants do not challenge the amount of the

punitive damages awarded by the jury. Instead, they challenge the punitive damages award

based on sufficiency of the evidence. Doc. 226 at 20 (“The evidence presented at trial . . . was

not sufficient for the jury to conclude that Defendants Morgan and Gonzales acted with an evil

motive or with callous indifference.”). Defendants, however, did not move for JMOL on the

issue of punitive damages under Rule 50(a) at any time during this proceeding. See Trial Tr.

907:8–914:4, 1125:2–1129:12 (Defendants’ JMOL motions under Rule 50(a)). Because

Defendants never sought relief under Rule 50(a) before the jury verdict, they cannot now assert a

sufficiency of the evidence challenge under Rule 50(b). Fed. R. Civ. P. 50(b); see Trotter v.

Todd, 719 F.2d 346, 350 (10th Cir. 1983) (“A motion for a judgment notwithstanding the verdict

must be predicated by a motion for a directed verdict pursuant to Rule 50(a)[.]”); c.f. Hysten v.

Burlington N. Santa Fe Ry. Co., 530 F.3d 1260, 1275 (10th Cir. 2008) (noting sufficiency of the

evidence challenge to punitive damages award pursuant to Rule 50(b)); Hardeman v. City of

Albuquerque, 377 F.3d 1106, 1120 (10th Cir. 2004) (same). Accordingly, Defendants waived

their ability to challenge sufficiency of the evidence under Rule 50. See Flowers v. S. Reg’l



                                                12
Physician Servs. Inc., 247 F.3d 229, 238 (5th Cir. 2001) (“If a party fails to move for judgment

as a matter of law under Federal Rule of Civil Procedure 50(a) on an issue at the conclusion of

all of the evidence, that party waives both its right to file a renewed post-verdict Rule 50(b)

motion and also its right to challenge the sufficiency of the evidence on that issue on appeal.”).

        Defendants instead challenge the sufficiency of the evidence supporting the punitive

damages award under Rule 59(e). “Sufficiency of the evidence is properly raised under Rule

50(b), but not under Rule 59(e).” Elm Ridge Expl. Co., LLC v. Engle, 721 F.3d 1199, 1216 (10th

Cir. 2013). Because Defendants failed to properly raise their sufficiency of the evidence

argument, the Court concludes Defendants challenge to punitive damages is foreclosed.

        Even if Defendants’ sufficiency of the evidence challenge to punitive damages was

properly before the Court, however, the evidence in this case is sufficient to support the jury’s

assessment of punitive damages against Morgan and Gonzales. The Court instructed the Jury

that:

        One acts with malice if one’s conduct is motivated by evil intent or motive. One
        acts with reckless indifference to the protected federal rights of others when one
        engages in conduct with a callous disregard for whether the conduct violates the
        protected federal rights of others. Plaintiff has the burden of proving that punitive
        damages should be awarded by a preponderance of the evidence.

Jury Instruction No. 32; see also Doc. 187 (Defendants’ proposed jury instructions including

similar punitive damages language defining malice and reckless indifference.).

        At trial the evidence showed that the individual defendants argued with the inmates after

the inmates complained about the excessive heat. Trial Tr. 434:14–435:21 (Herrera); id. at

499:6–12 (Williams). Defendant Morgan went so far as to insult the inmates’ manhood after

they complained. Id. at 434:14–435:21 (Herrera); id. at 499:6–12 (Williams). Further, Morgan

and Gonzales lied to NMDC investigators following the incident, each trying to place blame on



                                                 13
the other—Morgan even gave inmates a false name to prevent them from filing grievance reports

about the incident. See Trial Tr. 525:7–16; Trial Ex. 9. In fact, had no incident occurred in the

van, testimony at trial indicated that the individual defendants intended to leave the inmates in

the van with no bathroom, fresh air, or water for more than six hours. Trial Tr. 417:19–418:3.

All of this occurred on a day in which New Mexico experienced record breaking heat while

traveling in a van with air conditioning that was at best unreliable and which did not work when

the van stopped. Id. at 360:22–361:15 (Gonzales); id. at 248:17–21 (Morgan). From this

evidence, the jury could conclude by a preponderance of the evidence that Morgan and Gonzales

acted with evil motive or reckless indifference. The evidence is sufficient to support the jury’s

findings.

                                                IV.

       For the reasons stated above, the Court DENIES Defendants’ Motion for Judgment as a

Matter of Law and Motion to Alter or Amend the Judgment.

                                                             Entered for the Court
                                                             this the 2nd day of July, 2019

                                                             /s/ Joel M. Carson III______
                                                             Joel M. Carson III
                                                             United States Circuit Judge
                                                             Sitting by Designation




                                                14
